        Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK

DANIEL KLEEBERG, LISA STEIN,
and AUDREY HAYS,

                                 Plaintiffs,
                     vs.                        Civil Action No. 16-CV-9517(LAK)(KDP)

LESTER EBER, ALEXBAY, LLC f/k/a
LESTER EBER, LLC., ELLIOT W. GUMAER,
JR. and WENDY EBER,

                               Defendants,

  and

EBER BROS. & CO., INC., EBER
BROS. WINE AND LIQUOR
CORP., EBER BROS. WINE
& LIQUOR METRO, INC., EBER
CONNECTICUT, LLC, EBER-RHODE
ISLAND, LLC, EBER BROS. ACQUISITION
CORP, EBER-METRO, LLC, and SLOCUM &
SONS OF MAINE, INC.,

                       Nominal Defendants.



         BRIEF IN OPPOSITION TO PLAINTIFFS’ MOTION TO EXCLUDE
             EVIDENCE AND TESTIMONY PURSUANT TO FRCP 37


                                      FARRELL FRITZ, P.C.
                                      Kevin P. Mulry
                                      Frank T. Santoro
                                      Attorneys for Eber Defendants
                                      400 RXR Plaza
                                      Uniondale, NY 11556
                                      Tel.: 516.227.0700
                                      Email: kmulry@farrellfritz.com
                                              fsantoro@farrellfritz.com
            Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 2 of 15




                                                    TABLE OF CONTENTS



TABLE OF AUTHORITIES .......................................................................................................... ii
PRELIMINARY STATEMENT .................................................................................................... 1
ARGUMENT .................................................................................................................................. 2
POINT I
     MICHAEL GALLAGHER’S TESTIMONY AS TO A CRITICAL FACTUAL ISSUE IN
     THIS CASE SHOULD NOT BE EXCLUDED AS PLAINTIFFS HAVE KNOWN OF HIS
     STATUS AS A FACT WITNESS FOR YEARS AND HAVE NOT SUFFERED
     PREJUDICE ............................................................................................................................. 2
          A. The Factual Issue Before the Court on the Merits ........................................................ 2
          B. Michael Gallagher, His Role, and His Testimony ........................................................ 4
                a. Plaintiffs’ Assertion that the Eber Defendants Avoided Disclosure by Inducing
                   Magistrate Parker to Conclude that the Subject of Mr. Gallagher’s Testimony is
                   Immaterial is Patently Incorrect ....................................................................................... 5
                b. Plaintiffs Have Long Known that Mr. Gallagher is a Fact Witness and Defendants
                   Should not be Barred from Offering Mr. Gallagher’s Testimony on the Grounds
                   that he was not Identified in Initial Disclosures or that he is Offering an Opinion .. 6
POINT II
     PLAINTIFFS’ MOTION TO EXCLUDE DOCUMENTS FROM EVIDENCE ON THE
     GROUNDS THAT THEY WERE NOT PRODUCED IN DISCOVERY SHOULD BE
     DENIED .................................................................................................................................... 9




                                                                        i
            Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 3 of 15




                                                TABLE OF AUTHORITIES


                                                                                                                                   Page(s)

Cases

EMI Music Mktg. v Avatar Records, Inc.,
  334 F. Supp. 2d 442 [SD NY 2004]...........................................................................................7

Hamilton v City of Peekskill Police Dept.,
  2015 WL 4635692 [SD NY 2015] .............................................................................................7

Hoopes v Carota,
   142 A.D.2d 906 [3d Dep’t 1988] ..............................................................................................6

Rojo v Deutsche Bank,
   2009 WL 3790191 [SD NY 2009] .............................................................................................7

Sealy v Gruntal & Co.,
   1998 WL 698257 [SD NY 1998] ...............................................................................................8

Statutes and Rules

29 U.S.C. § 1301 [a] [14].................................................................................................................3

29 U.S.C. § 1342 [a] [4]...................................................................................................................3

29 U.S.C. § 1342 [c] ........................................................................................................................3

29 U.S.C. § 1362 [a] [b] [1] [A] ......................................................................................................4

Fed. R. Civ. P. 26(a) ........................................................................................................................7




                                                                      ii
         Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 4 of 15




        The Eber Defendants’ respectfully submit this memorandum of law in opposition to

Plaintiffs Audrey Hays, Daniel Kleeberg, and Lisa Stein’s motion in limine to limit testimony and

exclude evidence at trial.


                                 PRELIMINARY STATEMENT

        Plaintiffs assert that the Eber Defendants should be barred from offering fact witness

Michael Gallagher’s testimony on three grounds. First, they assert that the Eber Defendants

withheld discovery by inducing Magistrate Parker to conclude that the subject of Mr. Gallagher’s

testimony is immaterial to this case, and that it is thus only fair to bar his testimony. Their assertion

is flatly refuted by the record; it is simply not true. Defendants never made such an argument and

Magistrate Parker never made such finding. His testimony is indeed material to the issues in this

case. Second, they urge that Mr. Gallagher should be excluded because he was not on the Eber

Defendants’ list of witnesses on their initial disclosures at the outset of this case. But Mr.

Gallagher has been known to Plaintiffs since well before the close of discovery. Indeed, he has

been known to Plaintiffs as a crucial witness with respect to a focal point in this case for more than

two years. Plaintiffs have long known that the Eber Defendants would call Mr. Gallagher as a

witness and have suffered no unfair prejudice. His testimony should not be barred as a discovery

sanction under these facts. Third, Plaintiffs argue that Mr. Gallagher should be barred as offering

opinion testimony. But Mr. Gallagher is testifying as to the work that he performed in 2009 when

working for Eber Bros. Wine & Liquor and his updating that work in 2009. He is not offering

either expert or lay opinion testimony.

        Beyond Mr. Gallagher’s testimony, Plaintiffs’ seek to exclude documents that were not

produced in discovery. While the particular circumstance of each document is discussed below,

generally, for each document, there is no surprise or unfair prejudice to the Plaintiffs, and no bad

                                                   1
        Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 5 of 15




faith or willful conduct on the part of the Eber Defendants. Nothing justifies excluding probative

evidence to aid the Court in its fact-finding mission.


                                          ARGUMENT

                                             POINT I

               MICHAEL GALLAGHER’S TESTIMONY AS TO A
               CRITICAL FACTUAL ISSUE IN THIS CASE SHOULD NOT
               BE EXCLUDED AS PLAINTIFFS HAVE KNOWN OF HIS
               STATUS AS A FACT WITNESS FOR YEARS AND HAVE
               NOT SUFFERED PREJUDICE

       A. The Factual Issue Before the Court on the Merits

       Barring the application of preclusive legal and equitable defenses, the principal factual

issue in this case is one of value. On June 5, 2012, Lester Eber (through his wholly owned

company, Alexbay, LLC) received Eber Bros. Wine and Liquor Corp.’s (“Eber W&L”) entire

interest in Eber Bros. Wine and Liquor Metro, Inc. (“Eber Metro”) in complete satisfaction of Eber

W&L’s indebtedness to Lester Eber (who had assigned that indebtedness to Alexbay, LLC). The

issue is whether and to what extent Eber Metro’s value exceeded Eber W&L’s indebtedness to

Lester Eber at that time. As Magistrate Parker held in her opinion and order, dated March 25,

2021, Plaintiffs must demonstrate, by clear and convincing evidence, that Lester Eber was unjustly

enriched (and if so, the extent to which Lester Eber was unjustly enriched) in this transaction. If

Plaintiffs do not meet this heavy burden, the Eber Defendants will prevail on this issue (March 25,

2021 Op. at 21-22, ECF No. 348).       If Lester Eber was unjustly enriched, the Court must then

consider the extent to which he was unjustly enriched, and fashion an appropriate equitable remedy

(March 25, 2021 Op. at 22, ECF No. 348).

       The Court’s finding of fact as to the value of Eber Metro will depend, in part, on its factual

determinations as to Eber Metro’s liabilities in and around June 2012, including its liability with


                                                 2
        Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 6 of 15




respect to Eber W&L’s defined benefit retirement plan. Eber W&L adopted the Eber Bros. Wine

and Liquor Corporation Retirement Plan (the “Retirement Plan”) in 1954, as sponsor, for the

benefit of substantially all non-union employees of Eber W&L and Eber Metro and their

beneficiaries. The Retirement Plan was a “single employer defined benefit plan”, subject to

minimum funding standards and the termination insurance program established under ERISA.

Eber W&L, as Retirement Plan sponsor, was required to make certain minimum annual

contributions to the Retirement Plan to fund benefits thereunder.

       The Retirement Plan also presented “termination liability” to Eber W&L and all entities

within its “controlled group,” including Eber Metro and Eber Connecticut, LLC (“Eber-CT”).

Enforcement of such “termination liability” falls under enforcement of the federal government’s

Pension Benefit Guaranty Corporation (the “PBGC”). The sponsor of a pension plan, like Eber

W&L, and each member of its "controlled group" are jointly and severally liable to the pension

plan for contributions necessary to satisfy the minimum funding standards imposed by the Internal

Revenue Code and ERISA. A "controlled group" is a group of businesses under common control,

such as a parent company (such as Eber W&L) and its 80% percent-owned subsidiary (such as

Eber Metro) (29 U.S.C. § 1301 [a] [14]).

       ERISA authorizes PBGC to institute administrative proceedings to terminate a plan

"whenever it determines that ... the possible long-run loss of the corporation with respect to the

plan may reasonably be expected to increase unreasonably if the plan is not terminated" (29 U.S.C.

§ 1342 [a] [4]). ERISA also authorizes PBGC seek a “decree adjudicating that the plan must be

terminated in order to protect the interests of the participants or to avoid any unreasonable

deterioration of the financial condition of the plan or any unreasonable increase in the liability of

the fund" (29 U.S.C. § 1342 [c]). Upon termination of an underfunded pension plan, the plan



                                                 3
            Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 7 of 15




sponsor and any entity that is a member of its controlled group on the termination date becomes

jointly and severally liable to PBGC for, inter alia, the total amount of the unfunded benefit

liabilities (as of the termination date) to all participants and beneficiaries under the plan (a/k/a the

“termination liability”) (29 U.S.C. § 1362 [a] [b] [1] [A]).

           Eber Metro’s “termination liability” to the PBGC/Retirement Plan is a critical factor in

determining its value and assessing Eber W&L’s board of directors’ actions. As Magistrate Parker

held on the parties’ summary judgment motions: “As made clear during oral argument, Plaintiffs

do not dispute that EBWLC, Eber Metro, and Eber-CT were jointly-and severally liable for the

Teamsters and PBGC underfunded pension plan liabilities. Moreover, the Eber Defendants

concede that the amounts owed to the Teamsters Fund and PBGC by EBWLC, Eber Metro, and

Eber-CT are disputed issues of fact that should be determined at trial because they bear on the

ultimate issue of the valuation of EBWLC, Eber Metro, and Eber-CT as of the date of the Metro

Transfer” (August 10, 2020 Op. at 65-66, ECF No. 314).

           B. Michael Gallagher, His Role, and His Testimony

           Michael Gallagher, through his company, Benefits Management, Inc., provided consulting

services and administrative services to Eber W&L with respect to its Retirement Plan beginning

in 2007. He prepared annual actuarial valuation statements for the Retirement Plan, prepared and

was involved in the preparation of numerous tax and regulatory filings with respect to the

Retirement Plan, all of which were produced in discovery. His name appears in one of the first

documents produced in the first tranche of discovery, and in many other documents (Exhibit A). 1

He was also was also involved in communications with PBGC on behalf of the Eber Defendants -

- the PBGC aggressively pursued Eber W&L, Eber Metro, and Eber-CT to recover “termination



1
    All exhibit references are to the Declaration of Frank T. Santoro, dated September 13, 2021.

                                                            4
        Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 8 of 15




liability,” including by way of a successful lawsuit in the United States District Court for the

Western District of New York (the “PBGC litigation”) (Exhibit B). Following this decision, the

PBGC assessed termination liability against Eber W&L, Eber Metro, and Eber-CT in the amount

of $5,165,764 as of April 10, 2010 (Exhibit C).

       In 2009, Mr. Gallagher calculated the “termination liability” for the Retirement Plan as of

May 31, 2009 in the amount of $5,555,755, as reflected in an Eber W&L waiver application to the

Internal Revenue Service, which was produced during discovery (Exhibit D). Then, in December

2018, Mr. Gallagher provided a letter updating his calculation of the “termination liability” as of

June 1, 2012 as $5,063,388, which was produced in 2019 (Exhibit E).

                a. Plaintiffs’ Assertion that the Eber Defendants Avoided Disclosure by Inducing
                   Magistrate Parker to Conclude that the Subject of Mr. Gallagher’s Testimony
                   is Immaterial is Patently Incorrect

       Plaintiffs’ motion aims to exclude Mr. Gallagher from testifying based on a flatly incorrect

assertion. Plaintiffs claim that Magistrate Parker determined on a discovery motion, at the Eber

Defendants’ urging, that the subject of Mr. Gallagher’s testimony (Eber Metro’s liability with

respect to the Retirement Plan) is immaterial to this case. They argue that the Eber Defendants

should not be able to offer evidence on a subject that was successfully shielded from disclosure on

the grounds that it is immaterial. But Plaintiffs’ assertions as to Magistrate Parker’s findings and

the Eber Defendant’s arguments on that motion are incorrect and misleading; regrettably, they are

disingenuous.

       In her May 13, 2019 opinion and order, Magistrate Parker found that Plaintiffs did not have

“good cause” to receive and review documents relating to legal strategy and legal advice within

the context of the PBGC litigation itself. More specifically, in the May 13, 2019 opinion and order

(May 13, 2019 Op. at 44, ECF No. 216), Magistrate Parker appropriately concluded:



                                                  5
        Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 9 of 15




               [C]ommunications involving legal actions against the Eber Entities
               and the Entities’ legal strategies in those actions or legal advice
               concerning their provision and administration of employee benefits
               [are privileged]. Plaintiffs have not met their burden of
               demonstrating good cause to apply the fiduciary exception to
               override attorney-client privilege with respect to these documents.
               See, e.g., Hoopes, 142 A.D.2d at 910, 531 N.Y.S.2d at 410. None of
               these communications concern issues that directly impact the Trust
               beneficiaries or are material to the issues in this case.

       Nowhere in her May 13, 2019 opinion and order did Magistrate Parker conclude or imply

that the Eber Defendants’ liability to the PBGC with respect to the Retirement Plan was immaterial

to this case. Rather, the extent of her ruling was that communications involving legal strategies

and advice in that litigation – as contrasted with the PBGC/Retirement Plan liability itself – were

subject to the attorney-client privilege (May 13, 2019 Op. at 44-45, ECF No. 216).

       Plaintiffs’ assertion that the Defendants urged Magistrate Parker to find that the

PBGC/Retirement Plan liability is immaterial to this case is flatly refuted by the fact that

Defendants moved for summary judgment on this very issue. Defendants sought a declaratory

judgment that Eber W&L, Eber Metro and Eber-CT were jointly and severally liable to the PBGC

with respect to the Retirement Plan. While Magistrate Parker ultimately found issues of fact on

the amount of the obligation to PBGC with respect to the Retirement Plan (August 10, 2020 Op.

at 65-66, ECF No. 314), Plaintiffs’ suggestion that she believed (or was induced by Defendants to

believe) that issue was immaterial to this case is pure fiction.

               b. Plaintiffs Have Long Known that Mr. Gallagher is a Fact Witness and
                  Defendants Should not be Barred from Offering Mr. Gallagher’s Testimony on
                  the Grounds that he was not Identified in Initial Disclosures or that he is
                  Offering an Opinion

       Plaintiffs move from mischaracterizing Magistrate Parker’s findings to feigning surprise.

They argue that Mr. Gallagher was not disclosed as a witness and should thus be barred from

                                                  6
        Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 10 of 15




testifying. While Plaintiffs correctly observe that the Eber Defendants did not identify Mr.

Gallagher as a witness on their initial disclosures, his status as a fact witness in this case was not

a secret.

        As set forth above, Defendants produced scores of documents in the course of discovery

reflecting his status as a fact witness in this case. Indeed, Mr. Gallagher’s contemporaneous 2009

calculation of “termination liability” with respect to the Retirement Plan as of May 31, 2009 was

known to Plaintiffs long before discovery closed. Further, Mr. Gallagher’s calculation of Eber

Metro’s termination liability as of June 2012, set forth in a letter, dated December 28, 2018, was

known to Plaintiffs as of June 2019, as it was referenced in the Eber Defendant’s expert report,

and was produced in July 2019. Plaintiff Daniel Kleeberg even testified about an e-mail that Mr.

Gallagher transmitted about his own pension benefits in 2014 (Exhibit F). Further, the Eber

Defendants identified Mr. Gallagher as a trial witness on the joint pre-trial order, dated May 14,

2021 (May 14, 2012 Order 19, ECF 356).

        The Eber Defendants’ omission of Mr. Gallagher in their initial disclosures at the outset of

this case under these circumstances does not support an order of preclusion. They were never

keeping Mr. Gallagher a secret, and under applicable law, the Court should consider this, along

with the importance of his testimony, and whether Plaintiffs would suffer unfair prejudice in its

calculus as to whether to exclude his testimony (Hamilton v City of Peekskill Police Dept., 2015

WL 4635692 [SD NY 2015]). This Court has denied motions to strike and motions to preclude a

witness who was not included in initial disclosures under FRCP Rule 26(a), where, like here, the

moving party learned of the witness during the course of discovery (Rojo v Deutsche Bank, 2009

WL 3790191 [SD NY 2009] [failure to disclose witnesses in Rule 26(a) disclosures was harmless

because the witnesses “were referred to in documents produced during discovery”];



                                                  7
        Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 11 of 15




Mktg. v Avatar Records, Inc., 334 F. Supp. 2d 442, 445 [SD NY 2004] [denying preclusion where

witnesses were identified in a pretrial order more than two months before trial and moving party

learned of witnesses and exhibits during discovery]; Sealy v Gruntal & Co., 1998 WL 698257 [SD

NY 1998] [denying motion to preclude where identities of witnesses were disclosed during

deposition testimony]).

       Here, Plaintiffs have understood that Mr. Gallagher is a witness for years, dating back to

before discovery closed. He is an important witness, as his work with respect to the Eber W&L

Retirement Plan is directly relevant and material for the Court, as the trier of fact, to consider. The

Court may draw inferences from his testimony with respect to Eber Metro’s “termination liability”

attendant to the Eber W&L Retirement Plan. Plaintiffs knew that Mr. Gallagher was a critical

witness in this case from, at the latest, the date that they received Defendants’ expert’s report.

They also knew of the existence of the December 19, 2008 letter dating back more to than 2 years

ago. But Plaintiffs’ chose to wait until 6 days prior to the beginning of trial to seek to exclude his

testimony claiming, in part, unfair prejudice. Their dubious claim of surprise and unfair prejudice

is clearly refuted by the record.

       Finally, Plaintiffs also seek to exclude Mr. Gallagher on the grounds that he is offering

expert testimony without having been properly disclosed as an expert witness, or, alternatively,

that he is offering prohibited opinion testimony as a lay witness. But he is not offering opinion

testimony. Mr. Gallagher is testifying as to the work that he performed for Eber W&L and the

results of his work. He is testifying, inter alia, that performed an actuarial valuation in August

2009 in connection with an IRS filing which reflected a “termination liability” for the Retirement

Plan as of May 31, 2009, and that he employed the same formula in 2018 which reflected a

“termination liability” for the Retirement Plan as of June 1, 2012. The actuarial “termination



                                                  8
        Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 12 of 15




liability” as reported to the IRS in 2009 was merely updated in 2018 and is not an expression of

an opinion in any respect. As Mr. Gallagher states in his letter, it is a calculation.


                                             POINT II

                PLAINTIFFS’ MOTION TO EXCLUDE DOCUMENTS
                FROM EVIDENCE ON THE GROUNDS THAT THEY WERE
                NOT PRODUCED IN DISCOVERY SHOULD BE DENIED

        The Eber Defendants have offered a handful of documents as proposed trial exhibits that

were not produced in discovery. To the extent that Plaintiffs’ document requests called for their

production, Defendants’ responses to Plaintiffs’ interrogatories reflects good faith efforts were

made to identify and produce documents demanded in Plaintiffs’ requests for production of

documents, by way of word search and other efforts. The Eber Defendants’ response to Plaintiff

Audrey Hays’ Interrogatories, dated July 26, 2018, details the process by which the Eber

Defendants sought to recover and produce documents responsive to Plaintiffs’ demands (Exhibit

G). Letters exchanged between counsel in late 2018 further drove into the details of Plaintiffs’

good faith efforts to secure and produce documents (Exhibit G). Notably, Plaintiffs’ made six

separate document requests in the course of discovery that demanded production of tens of

thousands of pages of documents (ultimately, the Eber Defendants produced nearly 40,000 pages

of documents). Plaintiffs’ expectation of a perfect document production simply does not square

with reality.

        Moreover, the existence of these documents was evident from document that the Eber

Defendants produced, and are not prejudiced by their being offered into evidence. They even had

ample opportunity to follow up with the Eber Defendants in the course of discovery to requests for

these documents and it does not appear that they did so. In sum, the Eber Defendants did not

willfully or contumaciously withhold these documents, and did not keep them a secret, and


                                                  9
        Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 13 of 15




Plaintiffs are not unfairly prejudiced with them coming into evidence. A document by document

analysis confirms as much.

       •       Proposed Exhibit ZZZZ, is a Worker Adjustment and Retraining Notification

(“WARN notice”) that was provided to Eber W&L’s employees in its Albany office. As Plaintiffs

point out this notice is 14 years old, and advises employees of the closing and layoff dates in

accordance with applicable law. The Order of the Hon. Michael Telesca, dated January 19, 2016,

refers to WARN notices given to Eber W&L employees and their public availability as filed with

the New York State Department of Labor (Exhibit B, p.10, fn 2). There is absolutely no prejudice

associated with this notice coming into evidence.

       •       Similarly, Exhibit X is a publicly available document. It is a decision and order of

the Supreme Court, Monroe County, dated April 21, 2005, in the lawsuit that Eber W&L

commenced against Southern Wine & Spirits of America, Inc. and other persons (Exhibit H). This

lawsuit was settled and the documents associated with that settlement have in part, been proposed

by Plaintiffs trial exhibits. There is no prejudice to Plaintiffs in this document being offered into

evidence.

       •       Exhibit DDDD is another document that appears in the public record. This

document is referenced in the Order of the Hon. Michael Telesca, dated January 19, 2016.

Plaintiffs knew that this document existed, understood its import, and are not prejudiced by it being

offered into evidence (Exhibit I).

       •       Plaintiff is correct that Exhibit DDDDD is the first 7 pages of a 53-plus-page

document from 1977, including a digest of the Eber W&L Retirement Plan, and the first few pages

of the Retirement Plan in existence at the time. This sets forth the history of the adoption of the

Retirement Plan, and its amendments leading up to that point. There does not appear to be any


                                                 10
        Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 14 of 15




dispute as to these facts, and this document, which substantiates the Retirement Plan, is not

prejudicial to Plaintiffs in the least. Further, if the Eber Defendants had the complete Retirement

Plan as of 1977 they would surely produce same.

       •       Finally, Plaintiff complains about Exhibit NNNN, which is Eber W&L’s

Retirement Plan’s audited financial statement for the years 2011 and 2012 (Exhibit J). But it does

not appear that this document falls into the category of any documents that Plaintiffs demanded in

their six separate requests for production. But even if one of Plaintiffs’ demands could be construed

to request this document, it was not deliberately withheld from disclosure. The Retirement Plan’s

financial statements are referenced in other documents produced in disclosure and would have

been have been produced if clearly and unambiguously requested. Again, there is no unfair

prejudice to Plaintiffs by including this document as a trial exhibit.

       Plaintiffs have known of the existence of the foregoing documents, many of which are or

were publicly available, and many of which the Eber Defendants could have identified, located,

and produced if they had been identified in a way that made them easier to locate and turn over.

Moreover, while Plaintiffs suggests that counsel is “sniffing for truffles this late in the game,”

these documents are not “truffles.” They are largely foundational, and admitting them into

evidence serves to ensure a clearer presentation of the facts to aid the Court in its truth finding

charge without unfairly prejudicing Plaintiffs. They should not be excluded.




                                                 11
        Case 1:16-cv-09517-LAK Document 379 Filed 09/13/21 Page 15 of 15




Dated: Uniondale, New York
       September 13, 2021
                                         FARRELL FRITZ, P.C.

                                     By: s/Frank T. Santoro
                                         Kevin P. Mulry
                                         Frank T. Santoro
                                         Attorneys for Defendants and
                                         Nominal Defendants
                                         400 RXR Plaza
                                         Uniondale, NY 11556
                                         Tel.: 516.227.0700
                                         Kmulry@farrellfritz.com
                                         fsantoro@farrellfritz.com


TO:     Brian C. Brook, Esq.
        Brook & Associates, PLLC
        Attorneys for Plaintiffs
        100 Church Street, Floor 8
        New York, New York 10007
        (212) 256.1957
        brian@brook-law.com




                                           12

FF\11894175.3
